Exhibit 10.1

VISTRA OPERATIONS COMPANY LLC

$300,000,000

3.55% Senior Secured Notes due 2024

$800,000,000

3.70% Senior Secured Notes due 2027

Purchase Agreement

November 6, 2019

J.P. Morgan Securities LLC

As Representative of the Initial Purchasers

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Vistra Operations Company LLC, a limited liability company organized under the
laws of the State of Delaware (the “Company”) and wholly owned indirect
subsidiary of Vistra Energy Corp. (the “Parent”), proposes to issue and sell to
the several parties named in Schedule I hereto (the “Initial Purchasers”), for
whom you (the “Representative”) are acting as representative, $300,000,000
principal amount of its 3.55% Senior Secured Notes due 2024 (the “2024 Notes”),
which form a part of the same series as the Company’s outstanding 3.55% Senior
Secured Notes due 2024 issued on June 11, 2019, and $800,000,000 principal
amount of its 3.70% Senior Secured Notes due 2027 (the “2027 Notes,” and
together with the 2024 Notes, the “Securities”). The 2024 Notes are to be issued
under the indenture, dated as of June 11, 2019 (the “ Base Indenture”), as
supplemented by the supplemental indenture, dated as of June 11, 2019 (the
“First Supplemental Indenture”), the second supplemental indenture dated as of
August 30, 2019 (the “Second Supplemental Indenture”), and the third
supplemental indenture, dated as of October 25, 2019 (the Third Supplemental
Indenture”), and the 2027 Notes are to be issued under the Base Indenture and a
fourth supplemental indenture to be dated as of the Closing Date (as defined
below) (the “Fourth Supplemental Indenture” and, together with the Base
Indenture, the First Supplemental Indenture, the Second Supplemental Indenture,
and the Third Supplemental Indenture, the “Indenture”), by and among the
Company, the Guarantors (as defined below) and Wilmington Trust, National
Association, as trustee (the “Trustee”). The Securities will be fully and
unconditionally guaranteed on a senior secured basis (the “Guarantees”) by
certain of the Company’s current and future subsidiaries, including (i) its
current and future wholly owned domestic subsidiaries and (ii) Vistra Preferred
Inc. and its wholly owned domestic subsidiaries (collectively, the “Guarantors”)
that, in each case, from time to time are guarantors under the Credit Agreement,
dated October 3, 2016, among the Company, Vistra Intermediate Company LLC
(“Vistra Intermediate”), the Guarantors, various lenders party thereto and
Credit Suisse AG, Cayman Islands Branch, as successor administrative agent and
successor collateral agent (as amended, the “Credit Agreement”). The use of the
neuter in this purchase agreement (this “Agreement”) shall include the feminine
and masculine wherever appropriate.



--------------------------------------------------------------------------------

The Securities and the Guarantees will be secured by a first-priority lien,
subject to Permitted Liens (as defined below), on substantially all of the
current and after-acquired assets, rights and properties of the Company and the
Guarantors and a pledge of equity interests of the Company by Vistra
Intermediate that secure borrowings under (a) the Credit Agreement, (b) certain
first-lien hedging and cash management obligations of the Company, (c) the
Company’s outstanding 3.55% Senior Secured Notes due 2024 and (d) the Company’s
4.30% Senior Secured Notes due 2029 (the indebtedness described in clauses
(a) through (d) of this sentence, the “Existing Indebtedness”), subject to
exceptions as described in the Collateral Trust Agreement (as defined below) and
the Collateral Documents (as defined below) (the “Collateral”). The Collateral
is described in (i) the Amended and Restated Pledge Agreement, dated as of
October 3, 2016 (as amended and supplemented as of the date hereof, the “Pledge
Agreement”), among the Company, Vistra Intermediate, the subsidiary pledgors
party thereto or that become party thereto, Credit Suisse AG, Cayman Islands
Branch, as successor collateral agent under the Credit Agreement, and Delaware
Trust Company, as collateral trustee under the Collateral Trust Agreement (the
“Collateral Trustee”), as supplemented by the additional first lien secured
party consent (the “First Lien Consent”) to be entered into by the Trustee and
the other parties thereto on the Closing Date, (ii) the Amended and Restated
Security Agreement, dated as of October 3, 2016 (as amended and supplemented as
of the date hereof, the “Security Agreement”), among the grantors party thereto,
Credit Suisse AG, Cayman Islands Branch, as successor collateral agent under the
Credit Agreement, and the Collateral Trustee, as collateral trustee under the
Collateral Trust Agreement, as supplemented by the First Lien Consent, and
(iii) any Mortgage (as defined in the Credit Agreement) that has been executed
and delivered by the Company or any Guarantor pursuant to the terms of the
Credit Agreement. The “Collateral Documents” as used herein means the Pledge
Agreement, the Security Agreement, any Mortgage and all other security
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, control agreements or other grants or transfers for security executed and
delivered by the Company or any Guarantor from time to time to secure the
Existing Indebtedness, the Securities and the Guarantees. The rights of holders
of the Securities and the Guarantees with respect to the Collateral are further
described in the Collateral Trust Agreement, dated as of October 3, 2016 (as
amended and supplemented as of the date hereof, the “Collateral Trust
Agreement”), among the Company, the other grantors party thereto, Railroad
Commission of Texas as the first-out representative, Credit Suisse AG, Cayman
Islands Branch as successor senior credit agreement representative, and the
Collateral Trustee, as amended and supplemented by a Collateral Trust Joinder –
Additional Debt (the “Joinder”), to be executed by the Trustee and acknowledged
by the Collateral Trustee on the Closing Date, and an Additional Secured Debt
Designation, (the “Designation”), to be executed by the Company and acknowledged
by the Collateral Trustee on the Closing Date.

The sale of the Securities to the Initial Purchasers will be made without
registration of the Securities under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”), in
reliance upon exemptions from the registration requirements of the Securities
Act.

 

-2-



--------------------------------------------------------------------------------

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum, dated November 6, 2019 (as amended or
supplemented at the date thereof, including any and all exhibits thereto and any
information incorporated by reference therein, the “Preliminary Memorandum”),
and a final offering memorandum, dated November 6, 2019 (as amended or
supplemented at the Execution Time (as defined below), including any and all
exhibits thereto and any information incorporated by reference therein, the
“Final Memorandum”). Each of the Preliminary Memorandum and the Final Memorandum
sets forth certain information concerning the Company and the Securities. The
Company hereby confirms that it has authorized the use of the Disclosure Package
(as defined below), the Preliminary Memorandum and the Final Memorandum, and any
amendment or supplement thereto, in connection with the offer and sale of the
Securities by the Initial Purchasers. Unless stated to the contrary, any
references herein to the terms “amend”, “amendment” or “supplement” with respect
to the Disclosure Package, the Preliminary Memorandum and the Final Memorandum
shall be deemed to refer to and include any information filed under the Exchange
Act (as defined below) subsequent to the Execution Time that is incorporated by
reference therein.

As used in this Agreement, the “Disclosure Package” shall mean (i) the
Preliminary Memorandum, as amended or supplemented at the date and time that
this Agreement is executed and delivered by the parties hereto (the “Execution
Time”), (ii) the final term sheet prepared pursuant to Section 5(b) hereto and
in the form attached as Schedule II hereto and (iii) any writings in addition to
the Preliminary Memorandum that the parties expressly agree in writing to treat
as part of the Disclosure Package (“Issuer Written Information”).

The net proceeds from the offering of the Securities will be used, together with
certain cash on hand of the Company, to pay down amounts borrowed under the
Company’s senior secured Term Loan B Facility under the Credit Agreement and to
pay fees and expenses related to this offering. Any remaining net proceeds
following such uses will be used for general corporate purposes.

1. Representations and Warranties. Each of the Company and each of the
Guarantors, jointly and severally, represents and warrants to, and agrees with,
each Initial Purchaser as set forth below in this Section 1.

(a) The Preliminary Memorandum, at the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Execution Time and on the Closing Date, the
Final Memorandum did not and will not (and any amendment or supplement thereto,
at the date thereof and at the Closing Date will not) contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Preliminary Memorandum or the Final Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchasers
through the Representative specifically for inclusion therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof.

 

-3-



--------------------------------------------------------------------------------

(b) As of the Execution Time, neither (i) (1) the Disclosure Package and
(2) each electronic road show, when taken together as a whole with the
Disclosure Package, nor (ii) any other General Solicitation (as defined below)
by the Company, its Affiliates, or any person acting on its or their behalf,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The preceding sentence
does not apply to statements in or omissions from the Disclosure Package based
upon and in conformity with written information furnished to the Company by any
Initial Purchaser through the Representative specifically for use therein, it
being understood and agreed that the only such information furnished by or on
behalf of any Initial Purchaser consists of the information described as such in
Section 8(b) hereof. The term “Affiliates,” means affiliates, as such term is
defined in Rule 501(b) of Regulation D under the Securities Act (“Regulation
D”), except that in reference to the Company, it excludes any person or entity
that is an affiliate (as defined in Rule 501(b)) primarily or exclusively as a
result of his, her or its ownership of capital stock of the Parent.

(c) None of the Company, its Affiliates, or any person acting on its or their
behalf has, directly or indirectly, made offers or sales of any security, or
solicited offers to buy, any security under circumstances that would require the
registration of the Securities under the Securities Act.

(d) None of the Company, its Affiliates, or any person acting on its or their
behalf has: (i) engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) (each, a “General
Solicitation”) in connection with any offer or sale of the Securities, other
than any General Solicitation in respect of which the Representative has given
its prior written consent; provided that the prior written consent of the
Representative shall be deemed to have been given in respect of the General
Solicitation included in Schedule III hereto or (ii) engaged in any directed
selling efforts (within the meaning of Regulation S under the Securities Act
(“Regulation S”)) with respect to the Securities; and each of the Company, its
Affiliates and each person acting on its or their behalf has complied with the
offering restrictions requirement of Regulation S.

(e) The Securities satisfy the eligibility requirements of Rule 144A(d)(3) under
the Securities Act.

(f) The Parent is subject to and in full compliance with the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”).

(g) No registration under the Securities Act of the Securities, and no
qualification of the Indenture under the Trust Indenture Act of 1939, as
amended, is required for the offer and sale of the Securities to or by the
Initial Purchasers in the manner contemplated herein, in the Disclosure Package
and in the Final Memorandum.

(h) Neither the Company nor any of the Guarantors is or, after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in the Disclosure Package and the Final Memorandum, will be
an “investment company” as defined in the Investment Company Act of 1940, as
amended, and the rules and regulations promulgated thereunder.

 

-4-



--------------------------------------------------------------------------------

(i) Neither the Company nor any of the Guarantors (or any other person acting on
its or their behalf) has paid or agreed to pay to any person any compensation
for soliciting another to purchase any securities of the Company (except as
contemplated in this Agreement).

(j) Neither the Company nor any of the Guarantors (or any other person acting on
its or their behalf) has taken, directly or indirectly, any action designed to
or that has constituted or that might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(k) Each of the Company and each Guarantor has been duly incorporated or formed,
as applicable, and is validly existing as a corporation or limited liability
company in good standing under the laws of the jurisdiction in which it is
incorporated, chartered, organized or formed with full corporate or limited
liability company, as applicable, power and authority necessary to own or lease,
as the case may be, and to operate its properties and conduct its business as
described in the Disclosure Package and the Final Memorandum, and is duly
qualified to do business as a foreign corporation or limited liability company,
as applicable, and is in good standing under the laws of each jurisdiction that
requires such qualification.

(l) The Company has the authorized capitalization set forth in the Disclosure
Package and the Final Memorandum.

(m) All the outstanding shares of capital stock or ownership interests of the
Company and each of its subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable, and, except (i) as otherwise set
forth in the Disclosure Package and the Final Memorandum and (ii) for Vistra
Preferred Inc. and its subsidiaries, all outstanding shares of capital stock or
ownership interests of the subsidiaries are owned by the Company either directly
or through wholly owned subsidiaries free and clear of any security interest,
claim, lien or encumbrance, other than any encumbrances created by the
Collateral Documents and other Permitted Liens.

(n) The statements in the Preliminary Memorandum and the Final Memorandum under
the headings “Certain U.S. Federal Income Tax Considerations”, “Certain ERISA
Considerations”, “Description of the Notes” and “Description of Other
Indebtedness” fairly summarize the matters therein described.

(o) This Agreement has been duly authorized, executed and delivered by each of
the Company and each Guarantor; each of the Base Indenture, the First
Supplemental Indenture, the Second Supplemental Indenture, and the Third
Supplemental Indenture has been duly authorized, executed and delivered by the
Company and the Guarantors and, assuming due authorization, execution and
delivery thereof by the Trustee, constitutes a legal, valid, binding instrument
enforceable against the Company and each Guarantor in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to

 

-5-



--------------------------------------------------------------------------------

general principles of equity); the Fourth Supplemental Indenture has been duly
authorized by each of the Company and each Guarantor and, assuming due
authorization, execution and delivery thereof by the Trustee, when executed and
delivered by each of the Company and each Guarantor, will constitute a legal,
valid, binding instrument enforceable against the Company and each Guarantor in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity); and the Securities have been duly authorized, and, when
executed and authenticated in accordance with the provisions of the Indenture
and delivered to and paid for by the Initial Purchasers, will have been duly
executed and delivered by the Company and will constitute the legal, valid and
binding obligations of the Company entitled to the benefits of the Indenture
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity).

(p) The Guarantees have been duly authorized, and, when the Securities have been
executed and delivered by the Company in accordance with the provisions of the
Indenture, will constitute the legal, valid and binding obligations of the
Guarantors entitled to the benefits of the Indenture (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from time to time
in effect and to general principles of equity).

(q) When the Securities are delivered and paid for, all filings, including any
UCC-1 financing statements and similar documents executed or entered into prior
to the date hereof (collectively, the “Security Documents”), and other actions
necessary or desirable to perfect a first-priority security interest (subject to
no liens except with respect to liens permitted under the Collateral Documents
(“Permitted Liens”)) in the Collateral will, subject to Section 5(s) below, have
been duly made or taken in each place in which such filing or action is required
to create, protect, preserve and perfect the security interest created by the
Collateral Documents and the Security Documents and will be in full force and
effect, and, subject to Section 5(s) below, all taxes and recording and filing
fees required to be paid with respect to the execution, recording or filing of
the Indenture, the Collateral Documents and the Security Documents and the
issuance of the Securities will have been paid; and when the Securities are
delivered and paid for, and all other such actions taken, the Collateral Trustee
will have a valid and perfected first-priority security interest (subject to no
liens except Permitted Liens) in the Collateral with respect to the Securities
and Guarantees.

(r) Each of the Collateral Documents, the Collateral Trust Agreement, the
Joinder, the Designation and the First Lien Consent has been duly authorized, by
the Company, each Guarantor and Vistra Intermediate (to the extent such person
is party thereto); each of the Collateral Documents and the Collateral Trust
Agreement has been duly, executed and delivered by the Company, each Guarantor
and Vistra Intermediate (to the extent such person is party thereto), and
constitutes a valid and binding agreement of the Company, such Guarantor and
Vistra Intermediate (to the extent such person is party thereto), enforceable
against the Company, such Guarantor and Vistra Intermediate (to the extent such
person is party thereto), in accordance with its terms (subject, as to the
enforcement of remedies, to applicable bankruptcy, reorganization, insolvency,
moratorium or other laws affecting creditors’ rights generally from

 

-6-



--------------------------------------------------------------------------------

time to time in effect and to general principles of equity); and on the Closing
Date, each of the Joinder, the Designation and the First Lien Consent will have
been duly executed and delivered by the Company, each Guarantor and Vistra
Intermediate (to the extent such person is party thereto), and, when duly
executed and delivered in accordance with its terms by each of the other parties
thereto, will constitute a valid and binding agreement of the Company, each
Guarantor and Vistra Intermediate (to the extent such person is party thereto),
enforceable against the Company, such Guarantor and Vistra Intermediate, as
applicable, in accordance with its terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity).

(s) When the Securities are delivered and paid for pursuant to this Agreement on
the Closing Date: (i) subject to Section 5(s) below, the Collateral Documents
will continue to be effective to grant a legal, valid and enforceable security
interest in all of the grantors’ right, title and interest in the Collateral
(except as such enforcement may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect); and (ii) upon due and timely filing
and/or recording of any amendment of or supplement to the Security Documents
with respect to the Collateral described in the Collateral Documents, the
security interests granted under the Collateral Documents will constitute valid,
perfected first-priority liens, subject to Permitted Liens, and security
interests in the Collateral, to the extent such security interests can be
perfected by the filing and/or recording, as applicable, of the Security
Documents for the benefit of the Trustee and the holders of the Securities and
the Guarantees, and such security interests will be enforceable in accordance
with the terms contained therein (except as such enforcement may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect) against all
creditors of any grantor subject to Permitted Liens. The Company, the Guarantors
and Vistra Intermediate collectively own, have rights in or have the power and
authority to assign rights in the Collateral, free and clear of any liens other
than Permitted Liens.

(t) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated in this Agreement, the Indenture, the Collateral Documents, the
Collateral Trust Agreement, the Joinder, the Designation or the First Lien
Consent, except such as may be required under the blue sky laws of any
jurisdiction in which the Securities are offered and sold or except as may be
necessary to perfect security interests.

(u) None of the execution and delivery of this Agreement, the Fourth
Supplemental Indenture, the Designation or the First Lien Consent, the issuance
and sale of the Securities and the Guarantees, the performance by the Company,
any Guarantor or Vistra Intermediate, as applicable, of their respective
obligations under this Agreement, the Collateral Trust Agreement, the Collateral
Documents, the Designation or the First Lien Consent or the consummation of any
other of the transactions herein or therein contemplated, or the fulfillment of
the terms hereof or thereof conflicted or will conflict with, as applicable,
resulted or will result in, as applicable, a breach or violation of, or
imposition of any lien, charge or encumbrance upon any property or assets of
Vistra Intermediate, the Company or any of its subsidiaries pursuant to, (i) the
charter or by-laws or comparable constituting documents of Vistra Intermediate,
the

 

-7-



--------------------------------------------------------------------------------

Company or any of its subsidiaries; (ii) the terms of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which Vistra
Intermediate, the Company or any of its subsidiaries is a party or bound or to
which its or their property is subject; or (iii) any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over Vistra Intermediate, the Company or any of its subsidiaries or
any of its or their properties, which conflict, breach, violation or imposition
would, in the case of clauses (ii) and (iii) above, either individually or in
the aggregate with all other conflicts, breaches, violations and impositions
referred to in this paragraph (r) (if any), have (x) a Material Adverse Effect
(as defined below) or (y) a material adverse effect upon the transactions
contemplated herein.

(v) The consolidated historical financial statements and schedules of the Parent
and Dynegy Inc. (“Dynegy”) and their consolidated subsidiaries included or
incorporated by reference in the Disclosure Package and the Final Memorandum
present fairly the financial condition, results of operations and cash flows of
the Parent and Dynegy, as applicable, as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of
Regulation S-X (as defined below) and have been prepared in conformity with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved (except as otherwise noted
therein); the selected financial data set forth under the caption “Summary
Historical Consolidated Financial Information” in the Preliminary Memorandum and
the Final Memorandum fairly present, on the basis stated in the Preliminary
Memorandum and the Final Memorandum, the information included or incorporated by
reference therein; the pro forma financial statements included or incorporated
by reference in the Disclosure Package and the Final Memorandum include
assumptions that provide a reasonable basis for presenting the significant
effects directly attributable to the transactions and events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
the pro forma adjustments reflect the proper application of those adjustments to
the historical financial statement amounts in the pro forma financial statements
included or incorporated by reference in the Disclosure Package and the Final
Memorandum; the pro forma financial statements included or incorporated by
reference in the Disclosure Package and the Final Memorandum comply as to form
with the applicable accounting requirements of Regulation S-X; and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements.

(w) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) could reasonably be expected to have a material
adverse effect on the performance by the Company, any of the Guarantors or
Vistra Intermediate, as applicable, of this Agreement, the Indenture, the
Collateral Trust Agreement, the Collateral Documents, the Designation or the
First Lien Consent or the consummation of any of the transactions contemplated
hereby or thereby or (ii) could reasonably be expected to have a material
adverse effect on the condition (financial or otherwise), prospects, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (clauses (i) and
(ii), a “Material Adverse Effect”), except as set forth in or contemplated in
the Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

 

-8-



--------------------------------------------------------------------------------

(x) (i) Each of the Company and its subsidiaries has good and marketable title
to all the properties (real and personal) described in the Disclosure Package
and the Final Memorandum as being owned by any of them, in each case, free and
clear of any liens, equities, claims and other defects (except as may exist
under applicable law and as may be imposed by the Company’s credit facilities
described in the Disclosure Package and the Final Memorandum, those securing the
obligation under the Securities and Guarantees, Permitted Liens or as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its subsidiaries); and (ii) all the property described in the Disclosure Package
and the Final Memorandum as being held under lease by the Company or its
subsidiaries is held thereby under valid, subsisting and enforceable leases,
except, in the case of clause (i) or (ii), as would not, individually or in the
aggregate, have a Material Adverse Effect.

(y) Neither the Company nor any of its subsidiaries is in violation or default
of (i) any provision of its charter or bylaws or comparable constituting
documents; (ii) the terms of any indenture, contract, lease, mortgage, deed of
trust, note agreement, loan agreement or other agreement, obligation, condition,
covenant or instrument to which it is a party or bound or to which its property
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable, except, in the case of clauses (ii) and (iii), as
would not, individually or in the aggregate, have a Material Adverse Effect.

(z) Deloitte & Touche LLP, which has certified certain financial statements of
the Parent and its consolidated subsidiaries, and Ernst & Young LLP, which has
certified certain financial statements of Dynegy and its consolidated
subsidiaries, and which have each delivered its report with respect to the
applicable audited consolidated financial statements and schedules included or
incorporated by reference in the Disclosure Package and the Final Memorandum,
are independent public accountants with respect to the Parent and to Dynegy,
respectively, in accordance with local accounting rules and within the meaning
of the Securities Act.

(aa) There are no stamp or other issuance or transfer taxes or duties or other
similar fees or charges required to be paid in connection with the execution and
delivery of this Agreement or the issuance or sale of the Securities.

(bb) The Company and each of its subsidiaries has filed all applicable tax
returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto)) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect and except as set forth in or contemplated in the Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto).

 

-9-



--------------------------------------------------------------------------------

(cc) No labor problem or dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries’ principal
suppliers, contractors or customers, except as would not have a Material Adverse
Effect and except as set forth in or contemplated in the Disclosure Package and
the Final Memorandum (exclusive of any amendment or supplement thereto).

(dd) Except pursuant to applicable law or the Credit Agreement, no subsidiary of
the Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated in the Disclosure Package or the
Final Memorandum (in each case, exclusive of any amendment or supplement
thereto).

(ee) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance in all material respects with the terms of
such policies and instruments; there are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
neither the Company nor any of its subsidiaries has been refused any insurance
coverage sought or applied for; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(ff) The Company and its subsidiaries possess all licenses, certificates,
permits and other authorizations issued by all applicable authorities necessary
to conduct their respective businesses, and neither the Company nor any of its
subsidiaries has received any written notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would have a Material Adverse Effect, except as set forth in
or contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

(gg) The Parent has established and maintains a system of internal control over
financial reporting (to the extent required by and as such term is defined in
Rule 13a-15(f) under the Exchange Act) that complies with the requirements of
the Exchange Act applicable to the Parent and has been designed by the Parent’s
principal executive officer and principal financial officer, or under their
supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles as applied
in the United States; the Parent’s internal control over financial reporting is
effective; and the Parent is not aware of any material weaknesses in its
internal control over financial reporting.

 

-10-



--------------------------------------------------------------------------------

(hh) The Parent maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Parent and its
subsidiaries is made known to the Parent’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(ii) The Company and its subsidiaries (i) are in compliance with any and all
applicable laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”); (ii) have received and are in compliance
with all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received written notice of any actual or potential liability under any
Environmental Law, except with respect to (i) through (iii) above where such
non-compliance with Environmental Laws, failure to receive or comply with
required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto). Except as would not,
individually or in the aggregate, have a Material Adverse Effect, except as set
forth in the Disclosure Package and the Final Memorandum, neither the Company
nor any of its subsidiaries has been named as a “potentially responsible party”
under the Comprehensive Environmental Response, Compensation, and Liability Act
of 1980, as amended.

(jj) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any environmental permit, license or
approval, any related constraints on operating activities and any potential
environmental liabilities to third parties); on the basis of such review, the
Company has reasonably concluded that such associated costs and liabilities
would not, singly or in the aggregate, have a Material Adverse Effect, except as
set forth in or contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(kk) The minimum funding standard under Section 302 of the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (“ERISA”), has been satisfied by each “pension plan”
(as defined in Section 3(2) of ERISA) that has been established or maintained by
the Company and/or one or more of its subsidiaries, and the trust forming part
of each such plan which is intended to be qualified under Section 401 of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder is so qualified; each of the Company and its subsidiaries has
fulfilled its obligations, if any, under Section 515 of ERISA; neither the
Company nor any of its subsidiaries maintains or is required to contribute to a
“welfare plan” (as defined in Section 3(1)

 

-11-



--------------------------------------------------------------------------------

of ERISA) that provides retiree or other post-employment welfare benefits or
insurance coverage (other than “continuation coverage” (as defined in
Section 602 of ERISA)); each pension plan and welfare plan established or
maintained by the Company and/or one or more of its subsidiaries is in
compliance in all material respects with the currently applicable provisions of
ERISA; and neither the Company nor any of its subsidiaries has incurred or could
reasonably be expected to incur any withdrawal liability under Section 4201 of
ERISA, any liability under Section 4062, 4063, or 4064 of ERISA, or any other
liability under Title IV of ERISA.

(ll) The subsidiaries listed on Annex A attached hereto are the only
“significant subsidiaries” of the Company (as defined in Rule 1-02 of
Regulation S-X under the Securities Act (“Regulation S-X”)).

(mm) The Company will not take, directly or indirectly, any action or omit to
take any action (such as issuing any press release relating to the Securities
without an appropriate legend) that would result in the loss by the Initial
Purchasers of the ability to rely on the stabilization safe harbor provided by
(i) article 5 of the Market Abuse Regulation (EU) No 596/2014 and Commission
Delegated Regulation (EU) 2016/1052 or (ii) the UK Financial Conduct Authority
under section 137Q of the Financial Services and Markets Act 2000.

(nn) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and applicable money laundering statutes and the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(oo) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of its subsidiaries (i) is, or is controlled or 50% or more owned in the
aggregate by or is acting on behalf of, one or more individuals or entities that
are currently the subject of any sanctions administered or enforced by the
United States (including any administered or enforced by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the Bureau of Industry and Security of the U.S. Department of
Commerce), the United Nations Security Council, the European Union, a member
state of the European Union, the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons” and
each such person, a “Sanctioned Person”), (ii) is located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions that broadly prohibit dealings with that country or territory
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”) or
(iii) will, directly or indirectly, use the proceeds of this offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other individual or entity in any manner that would result in
a violation of any Sanctions by, or could result in the imposition of Sanctions
against, any individual or entity (including any individual or entity
participating in the offering, whether as underwriter, advisor, investor or
otherwise).

 

-12-



--------------------------------------------------------------------------------

(pp) Neither the Company nor any of its subsidiaries has engaged in any dealings
or transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the three years preceding the date hereof, nor does the
Company or any of its subsidiaries have any plans to engage in dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country.

(qq) There is and has been no failure on the part of the Parent or any of the
Parent’s directors or officers, in their respective capacities as such, to
comply with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
applicable rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 relating to loans and Sections 302
and 906 relating to certifications.

(rr) Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee, Affiliate or other person
acting on behalf of the Company or any of its subsidiaries is aware of or has
taken any action, directly or indirectly, that could result in a violation or a
sanction for violation by any such person or entity of the Foreign Corrupt
Practices Act of 1977 or the U.K. Bribery Act 2010, each as may be amended, or
similar applicable law of any other relevant jurisdiction, or the applicable
rules or regulations thereunder; and the Company and its subsidiaries have
instituted and maintain policies and procedures to ensure compliance therewith.
No part of the proceeds of the offering will be used, directly or indirectly, in
violation of the Foreign Corrupt Practices Act of 1977 or the U.K. Bribery Act
2010, each as may be amended, or similar applicable law of any other relevant
jurisdiction, or the applicable rules or regulations thereunder.

(ss) Except as disclosed in the Preliminary Memorandum and the Final Memorandum,
the Company (i) does not have any material lending or other relationship with
any Initial Purchaser or Affiliate of any Initial Purchaser and (ii) does not
intend to use any of the proceeds from the sale of the Securities hereunder to
repay any outstanding debt owed to any Affiliate of any Initial Purchaser.

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers as required by this
Agreement or the Indenture in connection with the offering of the Securities
contemplated hereby shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

2. Purchase and Sale. Subject to the terms and conditions and in reliance upon
the representations and warranties herein set forth, the Company agrees to sell
to each Initial Purchaser, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price equal to the sum of
(a) 100.932% of the principal amount of the 2024 Notes set forth opposite such
Initial Purchaser’s name in Schedule I hereto, plus accrued interest on such
2024 Notes from June 11, 2019 to, but excluding, the Closing Date, and
(b) 98.939% of the principal amount of the 2027 Notes set forth opposite such
Initial Purchaser’s name in Schedule I hereto, plus accrued interest on such
2027 Notes, if any, from November 15, 2019 to, but excluding, the Closing Date.

 

-13-



--------------------------------------------------------------------------------

3. Delivery and Payment. Delivery of and payment for the Securities shall be
made at 9:30 A.M., New York City time, on November 15, 2019, or at such time on
such later date not more than ten Business Days after the foregoing date as the
Representative shall designate, which date and time may be postponed by
agreement between the Representative and the Company or as provided in Section 9
hereof (such date and time of delivery and payment for the Securities being
herein called the “Closing Date”). As used herein, “Business Day” shall mean any
day other than a Saturday, a Sunday or a legal holiday or a day on which banking
institutions or trust companies are authorized or obligated by law to close in
The City of New York. Delivery of the Securities shall be made to the
Representative for the respective accounts of the several Initial Purchasers
against payment by the several Initial Purchasers through the Representative of
the purchase price thereof to or upon the order of the Company by wire transfer
payable in same-day funds to the account specified by the Company. Delivery of
the Securities shall be made through the facilities of The Depository Trust
Company unless the Representative shall otherwise instruct.

4. Offering by Initial Purchasers. (a) Each Initial Purchaser acknowledges that
the Securities have not been and will not be registered under the Securities Act
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons, except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Securities
Act.

(b) Solely in connection with the offering of the Securities, each Initial
Purchaser, severally and not jointly, represents and warrants to and agrees with
the Company that:

(i) it has not offered or sold, and will not offer or sell, any Securities
within the United States or to, or for the account or benefit of, U.S. persons
(x) as part of their distribution at any time or (y) otherwise until 40 days
after the later of the commencement of the offering and the date of the closing
of the offering except:

 

  (A)

in the case of sales to those it reasonably believes to be “qualified
institutional buyers” as permitted by Rule 144A under the Securities Act; or

 

  (B)

in accordance with Rule 903 of Regulation S;

(ii) neither it nor any person acting on its behalf has made or will make offers
or sales of the Securities in the United States by means of General
Solicitation, other than any General Solicitation included in Schedule III
hereto;

(iii) in connection with each sale pursuant to Section 4(b)(i)(A), it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale may be made in reliance on Rule 144A;

(iv) neither it, nor any of its Affiliates nor any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities;

(v) it is an “accredited investor” (as defined in Rule 501(a) of Regulation D);

 

-14-



--------------------------------------------------------------------------------

(vi) it has complied and will comply with the offering restrictions requirement
of Regulation S;

(vii) at or prior to the confirmation of sale of Securities (other than a sale
of Securities pursuant to Section 4(b)(i)(A) of this Agreement), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Securities from it during the distribution
compliance period (within the meaning of Regulation S) a confirmation or notice
to substantially the following effect:

“The Securities covered hereby have not been registered under the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”) and may not be offered or sold within the United States or to,
or for the account or benefit of, U.S. persons (i) as part of their distribution
at any time or (ii) otherwise until 40 days after the later of the commencement
of the offering and the date of closing of the offering, except in either case
in accordance with Regulation S or Rule 144A under the Securities Act.
Additional restrictions on the offer and sale of the Securities are described in
the offering memorandum for the Securities. Terms used in this paragraph have
the meanings given to them by Regulation S.”;

(viii) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of any Securities, in circumstances in which Section 21(1) of
the FSMA does not apply to the Company;

(ix) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom;

(x) it acknowledges that additional restrictions on the offer and sale of the
Securities are described in the Disclosure Package and the Final Memorandum; and

(xi) in relation to each Member State of the European Economic Area, it has not
offered, sold or otherwise made available and will not offer, sell or otherwise
make available, any Securities to any retail investor in the European Economic
Area. For the purposes of this provision the expression “retail investor” means
a person who is one (or more) of the following:

 

  (A)

a retail client as defined in point (11) of Article 4(1) of Directive 2014/5/EU
(as amended, “MiFID II”); or

 

  (B)

a customer within the meaning of Directive 2002/92/EC (as amended, the
“Insurance Mediation Directive”), where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or

 

-15-



--------------------------------------------------------------------------------

  (C)

not a qualified investor as defined in Directive 2003/71/EC (as amended, the
“Prospectus Directive”); and

the expression “offer” includes the communication in any form and by any means
of sufficient information on the terms of the offer and the notes to be offered
so as to enable an investor to decide to purchase or subscribe for the
Securities.

5. Agreements. The Company and each of the Guarantors, jointly and severally,
agree with each Initial Purchaser that:

(a) The Company will furnish to each Initial Purchaser and to counsel for the
Initial Purchasers, without charge, during the period referred to in
Section 5(c) below, as many copies of the materials contained in the Disclosure
Package and the Final Memorandum and any amendments and supplements thereto as
the Initial Purchasers may reasonably request.

(b) The Company will prepare a final term sheet, containing solely a description
of final terms of the Securities and the offering thereof, in the form approved
by you and attached as Schedule II hereto.

(c) The Company will not amend or supplement the Disclosure Package or the Final
Memorandum other than by the Parent filing documents under the Exchange Act that
are incorporated by reference therein without the prior written consent of the
Representative (such consent not to be unreasonably withheld, conditioned or
delayed); provided, however, that prior to the completion of the distribution of
the Securities by the Initial Purchasers (as defined by the opinion of counsel
(including internal counsel) to the Initial Purchasers), the Company shall
ensure that no document be filed under the Exchange Act that is incorporated by
reference in the Disclosure Package or the Final Memorandum unless, prior to
such proposed filing, the Company has provided the Representative with a copy of
such document for their review and the Representative has not reasonably
objected to the filing of such document. The Company will promptly advise the
Representative when any document filed under the Exchange Act that is
incorporated by reference in the Disclosure Package of the Final Memorandum
shall have been filed with the Securities and Exchange Commission (the
“Commission”).

(d) If at any time prior to the completion of the sale of the Securities by the
Initial Purchasers, any event occurs as a result of which the Disclosure Package
or the Final Memorandum, as then amended or supplemented, would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made or the circumstances then prevailing, not misleading, or if it
should be necessary to amend or supplement the Disclosure Package or the Final
Memorandum to comply with applicable law, the Company will promptly (i) notify
the Representative of any such event; (ii) subject to the requirements of
Section 5(c), prepare an amendment or supplement that will correct such
statement or omission or effect such compliance; and (iii) supply any
supplemented or amended Disclosure Package or Final Memorandum to the several
Initial Purchasers and counsel for the Initial Purchasers without charge in such
quantities as they may reasonably request.

 

-16-



--------------------------------------------------------------------------------

(e) Without the prior written consent of the Representative, the Company has not
given and will not give to any prospective purchaser of the Securities any
written information concerning the offering of the Securities other than
materials contained in the Disclosure Package, the Final Memorandum or any other
offering materials prepared by or with the prior written consent of the
Representative.

(f) The Company will arrange, if necessary, for the qualification of the
Securities for sale by the Initial Purchasers under the laws of such
jurisdictions as the Representative may designate (including certain provinces
of Canada) and will maintain such qualifications in effect so long as required
for the sale of the Securities; provided that in no event shall the Company be
obligated to (i) qualify to do business in any jurisdiction where it is not now
so qualified, (ii) subject itself to taxation in any jurisdiction where it is
not presently so subject or (iii) take any action that would subject it to
service of process in suits, other than those arising out of the offering or
sale of the Securities, in any jurisdiction where it is not now so subject. The
Company will promptly advise the Representative of the receipt by the Company of
any notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(g) The Company will not, and will not permit any of its Affiliates to, resell
any Securities that have been acquired by any of them and that constitute
“restricted securities” under Rule 144 under the Securities Act.

(h) None of the Company, its Affiliates, or any person acting on its or their
behalf will, directly or indirectly, make offers or sales of any security, or
solicit offers to buy any security, under circumstances that, as a result of the
doctrine of “integration” referred to in Rule 502 under the Securities Act,
would require the registration of the Securities under the Securities Act.

(i) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities; and each of them will comply with
the offering restrictions requirement of Regulation S.

(j) None of the Company, its Affiliates, or any person acting on its or their
behalf will engage in any General Solicitation with respect to the offer or sale
of the Securities, other than any General Solicitation in respect of which the
Representative has given its prior written consent; provided that the prior
written consent of the Representative shall be deemed to have been given in
respect of the General Solicitation included in Schedule III hereto.

(k) For so long as any of the Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company, during any period in which it is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, will provide to each holder of such
restricted securities and to each prospective purchaser (as designated by such
holder) of such restricted securities, upon the request of such holder or
prospective purchaser, any information required to be provided by Rule
144A(d)(4) under the Securities Act. This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.

 

-17-



--------------------------------------------------------------------------------

(l) The Company will cooperate with the Representative and use its best efforts
to permit the Securities to be eligible for clearance and settlement through The
Depository Trust Company.

(m) The Company will use the net proceeds received from the sale of the
Securities pursuant to this Agreement in the manner specified in the Disclosure
Package and the Final Memorandum.

(n) Each of the Securities will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Memorandum and the Final
Offering Memorandum for the time period and upon the other terms stated therein.

(o) The Company will not for a period of 30 days following the Execution Time,
without the prior written consent of J.P. Morgan Securities LLC (“J.P. Morgan”)
offer, sell, contract to sell, pledge, otherwise dispose of, or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Company or any Affiliate of the
Company or any person in privity with the Company or any Affiliate of the
Company, directly or indirectly, or announce the offering, of any debt
securities issued or guaranteed by the Company (other than the Securities).

(p) The Company will not take, directly or indirectly, any action designed to,
or that has constituted or that might reasonably be expected to, cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.

(q) The Company will furnish to the Representative at any time when any
Securities remain outstanding, copies of all materials required to be delivered
under the Indenture to holders of such Securities, except to the extent such
materials are filed by the Company with the Commission and are publicly
available.

(r) The Company shall ensure that the Parent complies with all applicable
securities and other laws, rules and regulations, including, without limitation,
the Sarbanes-Oxley Act, and use its best efforts to cause the Parent’s directors
and officers, in their respective capacities as such, to comply with such laws,
rules and regulations, including, without limitation, the provisions of the
Sarbanes-Oxley Act.

(s) The Company and the Guarantors (i) shall complete, and shall cause Vistra
Intermediate to complete, on or prior to the Closing Date all filings and other
similar actions required in connection with the perfection of the security
interests in the Collateral as and to the extent contemplated by the Indenture
and the Collateral Documents to the extent not already completed, and (ii) shall
take all actions, and shall cause Vistra Intermediate to take all actions,
necessary to maintain such security interest and to perfect security interests
in any Collateral acquired after the Closing Date, in each case as and to the
extent contemplated by the Indenture and the Collateral Documents and any
timeframes or limitations set forth in the Credit Agreement.

 

-18-



--------------------------------------------------------------------------------

The Company and each of the Guarantors, jointly and severally, agree to pay the
costs and expenses relating to the following matters: (i) the preparation of the
Fourth Supplemental Indenture and the issuance of the Securities and the
Guarantees and the fees of the Trustee; (ii) the preparation, printing or
reproduction of the materials contained in the Disclosure Package and the Final
Memorandum and each amendment or supplement to either of them; (iii) the
printing (or reproduction) and delivery (including postage, air freight charges
and charges for counting and packaging) of such copies of the materials
contained in the Disclosure Package and the Final Memorandum, and all amendments
or supplements to either of them, as may, in each case, be reasonably requested
for use in connection with the offering and sale of the Securities and the
Guarantees; (iv) the preparation, printing, authentication, issuance and
delivery of the Securities; (v) any stamp or transfer taxes in connection with
the original issuance and sale of the Securities; (vi) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Securities and the Guarantees; (vii) any
registration or qualification of the Securities and the Guarantees for offer and
sale under the securities or blue sky laws of the several states, the provinces
of Canada and any other jurisdictions specified pursuant to Section 5(e)
(including filing fees and the reasonable fees and expenses of counsel for the
Initial Purchasers relating to such registration and qualification); (viii) the
fees and expenses incurred with respect to creating, documenting and perfecting
the security interests in the Collateral as contemplated by the Collateral Trust
Agreement and the Collateral Documents (including the related reasonable and
documented fees and expenses of one counsel to the Initial Purchasers, taken as
a whole, prior to the Closing Date); (ix) the transportation and other expenses
incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Securities; (x) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (xi) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder.

6. Conditions to the Obligations of the Initial Purchasers. The obligations of
the Initial Purchasers to purchase the Securities shall be subject to the
accuracy of the representations and warranties of the Company and the Guarantors
contained herein at the Execution Time and the Closing Date, to the accuracy of
the statements of the Company and the Guarantors made in any certificates
delivered pursuant to the provisions hereof, to the performance by the Company
and the Guarantors of their respective obligations hereunder and to the
following additional conditions:

(a) The Company shall have requested and caused (i) Sidley Austin LLP, counsel
for the Company, to furnish to the Representative its opinion and negative
assurance letter, each dated the Closing Date and addressed to the
Representative, substantially in the form of Exhibit A-1 hereto and
(ii) Vinson & Elkins LLP, tax counsel for the Company, to furnish to the
Representative its opinion, dated as of the Closing Date and addressed to the
Representative, substantially in the form of Exhibit A-2 hereto.

 

-19-



--------------------------------------------------------------------------------

(b) The Company shall have requested and caused the general counsel of the
Company to furnish the Representative an opinion, dated the Closing Date and
addressed to the Representative, substantially in the form of Exhibit B hereto.

(c) The Company shall have requested and caused local counsel for each
applicable Guarantor to furnish the Representative their respective opinions,
dated the Closing Date and addressed to the Representative, substantially in the
form of Exhibit C-1 (for subsidiaries incorporated or formed in Massachusetts
and Pennsylvania), Exhibit C-2 (for subsidiaries incorporated or formed in Ohio)
and Exhibit C-3 (for subsidiaries incorporated or formed in Virginia) hereto.

(d) The Representative shall have received from Sullivan & Cromwell LLP, counsel
for the Initial Purchasers, such opinion or opinions, dated the Closing Date and
addressed to the Representative, with respect to the issuance and sale of the
Securities, the Indenture, the Disclosure Package, the Final Memorandum (as
amended or supplemented at the Closing Date) and other related matters as the
Representative may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(e) The Company shall have furnished to the Representative a certificate of the
Company, signed by (x) the chief executive officer of the Company and (y) the
principal financial or accounting officer of the Company, dated the Closing
Date, to the effect that the signers of such certificate have carefully examined
the Disclosure Package and the Final Memorandum and any supplements or
amendments thereto and this Agreement and that:

(i) the representations and warranties of the Company and the Guarantors in this
Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date, and the Company and the Guarantors have
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied hereunder at or prior to the Closing Date; and

(ii) since the date of the most recent financial statements included in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto), there has been no material adverse change in the condition
(financial or otherwise), prospects, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto).

(f) At the Execution Time and at the Closing Date, (i) the Company shall have
requested and caused Deloitte & Touche LLP and Ernst & Young LLP to furnish to
the Representative customary comfort letters, dated respectively as of the
Execution Time and as of the Closing Date, in form and substance reasonably
satisfactory to the Representative and confirming that they are independent
accountants within the meaning of the Exchange Act and the applicable published
rules and regulations thereunder and (ii) the Company shall have

 

-20-



--------------------------------------------------------------------------------

furnished to the Representative a certificate of its chief financial officer,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance satisfactory to the Representative and providing “management
comfort” with respect to certain financial information contained in the
Disclosure Package and the Final Memorandum.

(g) Subsequent to the Execution Time or, if earlier, the dates as of which
information is given in the Disclosure Package (exclusive of any amendment or
supplement thereto) and the Final Memorandum (exclusive of any amendment or
supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (f) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
business or properties of the Company and its subsidiaries taken as a whole,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated in the Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto), the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated in the Disclosure Package and the Final Memorandum
(exclusive of any amendment or supplement thereto).

(h) The Securities shall be eligible for clearance and settlement through The
Depository Trust Company.

(i) Subsequent to the Execution Time, there shall not have been any decrease in
the rating of any of the Company’s or the Parent’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 3(a)(62) under the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such rating
that does not indicate the direction of the possible change.

(j) The Representative shall have received the results of a recent UCC lien
search with the Secretary of State of each of the jurisdictions of organization
for the Company, the Guarantors and Vistra Intermediate, and such search shall
reveal no liens on any of the assets of the Company, the Guarantors and Vistra
Intermediate or their respective subsidiaries except for Permitted Liens.

(k) The Initial Purchasers shall have received counterparts of the First Lien
Consent that shall have been executed and delivered by duly authorized officers
of each party thereto.

(l) Except as otherwise contemplated by the Collateral Documents or this
Agreement, each Security Document required by the Collateral Documents, or under
law or reasonably requested by the Initial Purchasers, in each case, to be
filed, registered or recorded, or delivered for filing on or prior to the
Closing Date, in order to create in favor of the Collateral Trustee, for the
benefit of the holders of the Securities, a perfected first-priority lien and
security interests in the Collateral with respect to the Securities and
Guarantees that can be perfected by the making of such filings, registrations or
recordations, prior and superior to the right of any other person (other than
Permitted Liens), shall be executed and in proper form for filing, registration
or recordation.

 

-21-



--------------------------------------------------------------------------------

(m) Prior to the Closing Date, the Company shall have furnished to the
Representative such further information, certificates and documents as the
Representative may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representative and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be cancelled at, or at any time prior to, the Closing
Date by the Representative. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 will be delivered at
the office of counsel for the Initial Purchasers, at 1888 Century Park East,
Suite 2100, Los Angeles, California 90067, on the Closing Date.

7. Reimbursement of Expenses. If the sale of the Securities provided for herein
is not consummated because any condition to the obligations of the Initial
Purchasers set forth in Section 6 hereof is not satisfied, because of any
termination pursuant to Section 10 hereof or because of any refusal, inability
or failure on the part of the Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Initial Purchasers, the Company will reimburse the Initial Purchasers severally
through J.P. Morgan on demand for all reasonable and documented expenses
(including reasonable fees and disbursements of counsel) that shall have been
incurred by them in connection with the proposed purchase and sale of the
Securities.

8. Indemnification and Contribution. (a) The Company and the Guarantors, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each Initial Purchaser
and each person who controls any Initial Purchaser within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other U.S. federal
or state statutory law or regulation, at common law or otherwise, insofar as
such losses, claims, damages or liabilities or actions in respect thereof arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Final Memorandum, any
Issuer Written Information, any General Solicitation, any document listed on
Schedule IV hereto or any other written information used by or on behalf of the
Company or the Guarantors in connection with the offer or sale of the
Securities, or in any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company and the Guarantors will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Memorandum, the Final Memorandum, or in
any amendment thereof or

 

-22-



--------------------------------------------------------------------------------

supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Initial Purchaser through the
Representative specifically for inclusion therein. This indemnity agreement will
be in addition to any liability that the Company or the Guarantors may otherwise
have.

(b) Each Initial Purchaser severally, and not jointly, agrees to indemnify and
hold harmless the Company, each Guarantor, their respective directors and
officers, and each person who controls the Company or the Guarantors within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity to each Initial Purchaser, but only with reference to
written information relating to such Initial Purchaser furnished to the Company
by or on behalf of such Initial Purchaser through the Representative
specifically for inclusion in the Preliminary Memorandum or the Final Memorandum
(or in any amendment or supplement thereto). This indemnity agreement will be in
addition to any liability that any Initial Purchaser may otherwise have. The
Company and the Guarantors acknowledge that (i) the statements set forth in the
last paragraph of the cover page regarding delivery of the Securities and
(ii) under the heading “Plan of Distribution”, the eighth and ninth paragraphs
related to covering and stabilizing transactions in the Preliminary Memorandum
and the Final Memorandum constitute the only information furnished in writing by
or on behalf of the Initial Purchasers for inclusion in the Preliminary
Memorandum or the Final Memorandum or in any amendment or supplement thereto.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded upon the advice of counsel
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of

 

-23-



--------------------------------------------------------------------------------

such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent:
(i) includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act, by or on behalf of any indemnified party.

(d) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Guarantors, jointly and severally, and
the Initial Purchasers severally agree to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim, damage,
liability or action) (collectively “Losses”) to which the Company and the
Guarantors and one or more of the Initial Purchasers may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Guarantors on the one hand and by the Initial Purchasers on the
other from the offering of the Securities. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Guarantors, jointly and severally, and the Initial Purchasers severally
shall contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the Guarantors
on the one hand and the Initial Purchasers on the other in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations. Benefits received by the Company and the
Guarantors shall be deemed to be equal to the total net proceeds from the
offering (before deducting expenses) received by the Company, and benefits
received by the Initial Purchasers shall be deemed to be equal to the total
purchase discounts and commissions. Relative fault shall be determined by
reference to, among other things, whether any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company and the Guarantors on the one
hand or the Initial Purchasers on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), in no event shall any
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total purchase discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8, each person who controls an Initial Purchaser within the
meaning of either the Securities Act or the Exchange Act and each director,
officer, employee, Affiliate and agent of an Initial Purchaser shall have the
same rights to contribution as such Initial Purchaser, and each

 

-24-



--------------------------------------------------------------------------------

person who controls the Company and the Guarantors within the meaning of either
the Securities Act or the Exchange Act and each officer and director of the
Company and the Guarantors shall have the same rights to contribution as the
Company and the Guarantors, subject in each case to the applicable terms and
conditions of this paragraph (d).

9. Default by an Initial Purchaser. If any one or more Initial Purchasers shall
fail to purchase and pay for any of the Securities agreed to be purchased by
such Initial Purchaser hereunder and such failure to purchase shall constitute a
default in the performance of its or their obligations under this Agreement, the
remaining Initial Purchasers shall be obligated severally to take up and pay for
(in the respective proportions which the principal amount of Securities set
forth opposite their names on Schedule I hereto bears to the aggregate principal
amount of Securities set forth opposite the names of all the remaining Initial
Purchasers on Schedule I hereto) the Securities which the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Securities
which the defaulting Initial Purchaser or Initial Purchasers agreed but failed
to purchase shall exceed 10% of the aggregate principal amount of Securities set
forth in Schedule I hereto, the remaining Initial Purchasers shall have the
right to purchase all, but shall not be under any obligation to purchase any, of
the Securities, and if such nondefaulting Initial Purchasers do not purchase all
the Securities, this Agreement will terminate without liability to any
nondefaulting Initial Purchaser or the Company. In the event of a default by any
Initial Purchaser as set forth in this Section 9, the Closing Date shall be
postponed for such period, not exceeding five Business Days, as the
Representative shall determine in order that the required changes in the Final
Memorandum or in any other documents or arrangements may be effected. Nothing
contained in this Agreement shall relieve any defaulting Initial Purchaser of
its liability, if any, to the Company or any nondefaulting Initial Purchaser for
damages occasioned by its default hereunder.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representative, by notice given to the Company prior to
delivery of and payment for the Securities, if at any time prior to such time
(i) trading of the common stock of the Parent shall have been suspended on the
New York Stock Exchange or any other United States national securities exchange;
(ii) trading in securities generally on the New York Stock Exchange shall have
been suspended or limited or minimum prices shall have been established on such
exchange; (iii) a banking moratorium shall have been declared either by U.S.
federal or New York State authorities; (iv) there shall have occurred a material
disruption in commercial banking or securities settlement or clearance services;
or (v) there shall have occurred any outbreak or escalation of hostilities,
declaration by the United States of a national emergency or war or other
calamity or crisis, in each case, the effect of which on financial markets is
such as to make it, in the sole judgment of the Representative impractical or
inadvisable to proceed with the offering, sale or delivery of the Securities as
contemplated in the Disclosure Package and the Final Memorandum (exclusive of
any amendment or supplement thereto).

11. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company,
the Guarantors or their officers and of the Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of the Initial Purchasers or the
Company or any of the indemnified persons referred to in Section 8 hereof, and
will survive delivery of and payment for the Securities. The provisions of
Sections 7 and 8 hereof shall survive the termination or cancellation of this
Agreement.

 

-25-



--------------------------------------------------------------------------------

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Representative, will be mailed, delivered or
telefaxed to the Investment Grade Syndicate Desk of J.P. Morgan (fax no.:
212-834-6081) and confirmed to J.P. Morgan Securities LLC, 383 Madison Avenue,
New York, New York 10179, Attention: Investment Grade Syndicate Desk; or, if
sent to the Company, will be mailed, delivered or telefaxed to 972-556-6119 and
confirmed to it at 6555 Sierra Drive, Irving, Texas 75039, attention of the
Legal Department.

13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the indemnified persons
referred to in Section 8 hereof and their respective successors, and, except as
expressly set forth in Section 5(k) hereof, no other person will have any right
or obligation hereunder.

14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Guarantors and
the Initial Purchasers, or any of them, with respect to the subject matter
hereof.

15. Applicable Law. This Agreement, and any claim, controversy or dispute
arising under or related to this Agreement, will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York.

16. Waiver of Jury Trial. The Company and the Guarantors each irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

17. No Fiduciary Duty. The Company and the Guarantors hereby acknowledge that
(a) the purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Company and the Guarantors, on
the one hand, and the Initial Purchasers and any Affiliate through which it may
be acting, on the other, (b) the Initial Purchasers are acting as principal and
not as an agent or fiduciary of the Company or the Guarantors and (c) the
Company’s and the Guarantors’ engagement of the Initial Purchasers in connection
with the offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company and the
Guarantors agree that they are solely responsible for making their own judgments
in connection with the offering (irrespective of whether any of the Initial
Purchasers has advised or is currently advising the Company or the Guarantors on
related or other matters). The Company and the Guarantors agree that they will
not claim that the Initial Purchasers have rendered advisory services of any
nature or respect, or owe an agency, fiduciary or similar duty to the Company or
the Guarantors, in connection with such transaction or the process leading
thereto.

 

-26-



--------------------------------------------------------------------------------

18. Waiver of Tax Confidentiality. Notwithstanding anything herein to the
contrary, purchasers of the Securities (and each employee, representative or
other agent of a purchaser) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of any
transaction contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to the purchasers of the
Securities relating to such U.S. tax treatment and U.S. tax structure, other
than any information for which nondisclosure is reasonably necessary in order to
comply with applicable securities laws.

19. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

20. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

21. Recognition of the U.S. Special Resolution Regimes.

(a) In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b) In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

(c) For the purpose of this Section 21,

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

-27-



--------------------------------------------------------------------------------

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.

 

-28-



--------------------------------------------------------------------------------

Very truly yours, Vistra Operations Company LLC, as Issuer By:  

/s/ Kristopher E. Moldovan

  Name: Kristopher E. Moldovan   Title:    Senior Vice President and Treasurer
ANP Bellingham Energy Company, LLC ANP Blackstone Energy Company, LLC Big Brown
Power Company LLC Brightside Solar, LLC Calumet Energy Team, LLC Casco Bay
Energy Company, LLC Coffeen and Western Railroad Company Coleto Creek Power, LLC
Comanche Peak Power Company LLC Core Solar SPV I, LLC Dallas Power & Light
Company, Inc. Dynegy Administrative Services Company Dynegy Associates Northeast
LP, Inc. Dynegy Coal Generation, LLC Dynegy Coal Holdco, LLC Dynegy Coal
Trading & Transportation, L.L.C. Dynegy Commercial Asset Management, LLC Dynegy
Conesville, LLC Dynegy Dicks Creek, LLC Dynegy Energy Services (East), LLC
Dynegy Energy Services, LLC Dynegy Fayette II, LLC Dynegy Gas Imports, LLC
Dynegy Hanging Rock II, LLC Dynegy Kendall Energy, LLC Dynegy Killen, LLC Dynegy
Marketing and Trade, LLC Dynegy Miami Fort, LLC Dynegy Midwest Generation, LLC
Dynegy Morro Bay, LLC Dynegy Moss Landing, LLC Dynegy Northeast Generation GP,
Inc. Dynegy Oakland, LLC Dynegy Operating Company Dynegy Power Generation Inc.
Dynegy Power Marketing, LLC

(Signature Page to Purchase Agreement)



--------------------------------------------------------------------------------

Dynegy Power, LLC Dynegy Resource II, LLC Dynegy Resources Generating Holdco,
LLC Dynegy South Bay, LLC Dynegy Stuart, LLC Dynegy Washington II, LLC Dynegy
Zimmer, LLC Emerald Grove Solar, LLC Ennis Power Company, LLC EquiPower
Resources Corp. Generation SVC Company Hallmark Solar, LLC Havana Dock
Enterprises, LLC Hays Energy, LLC Hopewell Power Generation, LLC Illinois Power
Generating Company Illinois Power Marketing Company Illinois Power Resources
Generating, LLC Illinois Power Resources, LLC Illinova Corporation IPH, LLC
Kincaid Generation, L.L.C. La Frontera Holdings, LLC Lake Road Generating
Company, LLC Liberty Electric Power, LLC Lone Star Energy Company, Inc. Lone
Star Pipeline Company, Inc. Luminant Energy Company LLC Luminant Energy Trading
California Company Luminant ET Services Company LLC Luminant Generation Company
LLC Luminant Mining Company LLC Masspower, LLC Midlothian Energy, LLC Milford
Power Company, LLC Moss Landing Energy Storage 1, LLC NCA Resources Development
Company LLC NEPCO Services Company Northeastern Power Company Oak Grove
Management Company LLC Ontelaunee Power Operating Company, LLC Pleasants Energy,
LLC Richland-Stryker Generation LLC Sandow Power Company LLC Sithe Energies,
Inc. Sithe/Independence LLC

 

(Signature Page to Purchase Agreement)



--------------------------------------------------------------------------------

Southwestern Electric Service Company, Inc. Texas Electric Service Company, Inc.
Texas Energy Industries Company, Inc. Texas Power & Light Company, Inc. Texas
Utilities Company, Inc. Texas Utilities Electric Company, Inc. T-Fuels, LLC TXU
Electric Company, Inc. TXU Energy Retail Company LLC TXU Retail Services Company
Upton County Solar 2, LLC Value Based Brands LLC Vistra Asset Company LLC Vistra
Corporate Services Company Vistra EP Properties Company Vistra Finance Corp.
Vistra Insurance Solutions LLC Vistra Preferred Inc. Volt Asset Company, Inc.
Wharton County Generation, LLC Wise County Power Company, LLC Wise-Fuels
Pipeline, Inc., as Guarantors

 

By:  

/s/ Kristopher E. Moldovan

Name: Kristopher E. Moldovan Title: Senior Vice President and Treasurer

 

(Signature Page to Purchase Agreement)



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. J.P. MORGAN SECURITIES LLC By:  

/s/ Som Bhattacharyya

  Name: Som Bhattacharyya   Title: Executive Director For itself and the other
several Initial Purchasers named in Schedule I to the foregoing Agreement.

 

(Signature Page to Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal Amount
of 2024 Notes to be
Purchased      Principal Amount
of 2027 Notes to
be Purchased  

J.P. Morgan Securities LLC

   U.S$ 36,000,000      U.S$ 96,000,000  

Citigroup Global Markets Inc.

   $ 36,000,000      $ 96,000,000  

Credit Suisse Securities (USA) LLC

   $ 24,000,000      $ 64,000,000  

Morgan Stanley & Co. LLC

   $ 36,000,000      $ 96,000,000  

MUFG Securities Americas Inc.

   $ 36,000,000      $ 96,000,000  

Barclays Capital Inc.

   $ 10,500,000      $ 28,000,000  

BMO Capital Markets Corp.

   $ 10,500,000      $ 28,000,000  

BNP Paribas Securities Corp.

   $ 10,500,000      $ 28,000,000  

Credit Agricole Securities (USA) Inc.

   $ 10,500,000      $ 28,000,000  

Deutsche Bank Securities Inc.

   $ 10,500,000      $ 28,000,000  

Goldman Sachs & Co. LLC

   $ 10,500,000      $ 28,000,000  

Mizuho Securities USA LLC

   $ 10,500,000      $ 28,000,000  

Natixis Securities Americas LLC

   $ 36,000,000      $ 96,000,000  

RBC Capital Markets, LLC

   $ 10,500,000      $ 28,000,000  

SunTrust Robinson Humphrey, Inc.

   $ 10,500,000      $ 28,000,000  

UBS Securities LLC

   $ 1,500,000      $ 4,000,000  

Total

   $ 300,000,000      $ 800,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Vistra Operations Company LLC

$300,000,000

3.55% Senior Secured Notes Due 2024

$800,000,000

3.70% Senior Secured Notes Due 2027

The information in this term sheet supplements the Company’s preliminary
offering memorandum dated November 6, 2019 (the “Preliminary Memorandum”) and
supersedes the information in the Preliminary Memorandum to the extent
inconsistent with the information in the Preliminary Memorandum. This term sheet
is qualified in its entirety by reference to the Preliminary Memorandum.

 

Issuer    Vistra Operations Company LLC Notes Offered    3.55% Senior Secured
Notes due 2024 (the “2024 Notes”) and 3.70% Senior Secured Notes due 2027 (the
“2027 Notes,” and together with the 2024 Notes, the “Notes”) Maturity Date   
2024 Notes: July 15, 2024    2027 Notes: January 30, 2027 Principal Amount   
2024 Notes: $300,000,000    2027 Notes: $800,000,000 Gross Proceeds    2024
Notes: $305,346,000    2027 Notes: $798,312,000 Distribution    144A/Reg S
Expected Ratings*    Ba1 (+) / BBB- (+) / BBB- (stable) (Moody’s / S&P / Fitch)
Interest Rate    2024 Notes: 3.55%    2027 Notes: 3.70% Price to Public    2024
Notes: 101.782% of the principal amount, plus accrued interest from June 11,
2019 to, but excluding, the settlement date    2027 Notes: 99.789% of the
principal amount Yield to Maturity    2024 Notes: 3.129%    2027 Notes: 3.732%



--------------------------------------------------------------------------------

Reference Treasury    2024 Notes: United States Treasury 1.50% due October 31,
2024    2027 Notes: United States Treasury 1.625% due October 31, 2026 Spread to
Treasury    2024 Notes: T + 150 bps    2027 Notes: T + 200 bps Security   
Secured on a first-priority basis by liens on substantially all of the current
and after-acquired assets, rights and properties of the Company and the
Guarantors and a pledge of equity interests of the Company by Vistra
Intermediate, subject to permitted liens and certain exceptions. Interest
Payment Dates    Semi-annually in arrears on January 15 and July 15 of each
year, with respect to the 2024 Notes, and on January 30 and July 30 of each
year, with respect to the 2027 Notes First Interest Payment Date    2024 Notes:
January 15, 2020    2027 Notes: July 30, 2020 Record Dates    2024 Notes:
January 1 and July 1    2027 Notes: January 15 and July 15
Change of Control Triggering Event    Investor put at 101% Optional Redemption
   At any time prior to June 15, 2024 (one month prior to their maturity), with
respect to the 2024 Notes, or at any time prior to November 30, 2026 (two months
prior to their maturity), with respect to the 2027 Notes, in each case, at a
redemption price equal to 100% of the principal amount of the Notes to be
redeemed and the applicable “make-whole” premium together with accrued and
unpaid interest to, but excluding, the date of such redemption; and    at any
time on or after June 15, 2024 (one month prior to their maturity), with respect
to the 2024 Notes, or at any time on or after November 30, 2026 (two months
prior to their maturity), with respect to the 2027 Notes, in each case, at a
redemption price equal to 100% of the principal amount of Notes to be redeemed
together with accrued and unpaid interest to, but excluding, the date of such
redemption. Make Whole    2024 Notes: T + 30 bps    2027 Notes: T + 30 bps

 

Schedule II-2



--------------------------------------------------------------------------------

Joint Bookrunners    J.P. Morgan Securities LLC, Citigroup Global Markets Inc.,
Credit Suisse Securities (USA) LLC, Morgan Stanley & Co. LLC, MUFG Securities
Americas Inc., Barclays Capital Inc., BMO Capital Markets Corp., BNP Paribas
Securities Corp., Credit Agricole Securities (USA) Inc., Deutsche Bank
Securities Inc., Goldman Sachs & Co. LLC, Mizuho Securities USA LLC, Natixis
Securities Americas LLC, RBC Capital Markets, LLC and SunTrust Robinson
Humphrey, Inc. Co-Manager    UBS Securities LLC Trade Date    November 6, 2019
Settlement Date    November 15, 2019 2024 Note CUSIPs    92840V AD4 (Rule 144A)
   U9226V AG2 (Regulation S) 2024 Note ISINs    US92840VAD47 (Rule 144A)   
USU9226VAG24 (Regulation S) 2027 Note CUSIPs    92840 VAG7 (Rule 144A)    U9226
VAF4 (Regulation S) 2027 Note ISINs    US92840VAG77 (Rule 144A)    USU9226VAF41
(Regulation S)

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender. This information does not purport
to be a complete description of the Notes or the offering. Please refer to the
Preliminary Memorandum for a complete description.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any Notes in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

These Notes have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and the rules and regulations promulgated
thereunder and may only be sold to qualified institutional buyers in reliance on
Rule 144A under the Securities Act and to persons outside the United States in
compliance with Regulation S under the Securities Act.

 

*

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

Schedule II-3



--------------------------------------------------------------------------------

SCHEDULE III

Schedule of Written General Solicitation Materials

None.



--------------------------------------------------------------------------------

SCHEDULE IV

 

1.

November 2019 Investor Presentation of Vistra Energy

 

2.

NetRoadshow Presentation regarding the offering of the Securities



--------------------------------------------------------------------------------

ANNEX A

Significant Subsidiaries

 

1    ANP Bellingham Energy Company, LLC 2    ANP Blackstone Energy Company, LLC
3    Casco Bay Energy Company, LLC 4    Coleto Creek Power, LLC 5    Comanche
Peak Power Company LLC 6    Dynegy Coal Generation, LLC 7    Dynegy Coal Holdco,
LLC 8    Dynegy Commercial Asset Management, LLC 9    Dynegy Energy Services
(East), LLC 10    Dynegy Energy Services, LLC 11    Dynegy Fayette II, LLC 12   
Dynegy Hanging Rock II, LLC 13    Dynegy Marketing and Trade, LLC 14    Dynegy
Miami Fort, LLC 15    Dynegy Midwest Generation, LLC 16    Dynegy Moss Landing,
LLC 17    Dynegy Power Generation Inc. 18    Dynegy Power, LLC 19    Dynegy
Resource II, LLC 20    Dynegy Zimmer, LLC 21    Electric Energy, Inc. 22   
Ennis Power Company, LLC 23    Equipower Resources Corp. 24    Hays Energy, LLC
25    Hopewell Power Generation, LLC 26    Illinois Power Generating Company 27
   Illinois Power Marketing Company 28    Illinois Power Resources Generating,
LLC 29    Illinois Power Resources, LLC 30    IPH, LLC 31    Kincaid Generation,
L.L.C. 32    La Frontera Holdings, LLC



--------------------------------------------------------------------------------

33    Lake Road Generating Company, LLC 34    Liberty Electric Power, LLC 35   
Luminant Energy Company LLC 36    Luminant Mining Company LLC 37    Masspower,
LLC 38    Midlothian Energy, LLC 39    Midwest Electric Power, Inc. 40   
Milford Power Company, LLC 41    North Jersey Energy Associates, LP 42   
Northeast Energy Associates, LP 43    Northeastern Power Company 44    Oak Grove
Management Company LLC 45    Ontelaunee Power Operating Company, LLC 46   
Pleasants Energy, LLC 47    Sithe Energies, Inc. 48    Sithe/Independence, LLC
49    TXU Energy Retail Company LLC 50    Vistra Asset Company LLC 51    Vistra
EP Properties Company 52    Vistra Preferred Inc.

 

Annex A-2



--------------------------------------------------------------------------------

EXHIBIT A-1

OPINION AND DISCLOSURE LETTER OF

SIDLEY AUSTIN LLP

Based on and subject to the foregoing and the other limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

(i) The Company is a limited liability company validly existing and in good
standing under the laws of the State of Delaware. The Company has limited
liability company power and authority to own, lease and operate its properties
and to conduct its business as described in the Disclosure Package (as defined
below) and the Offering Memorandum and to execute, deliver and perform its
obligations under the Purchase Agreement, the Indenture, the Notes, the
Collateral Documents, the Designation and the First Lien Consent.

(ii) Each Corporate Guarantor is a corporation validly existing and in good
standing under the laws of the state of its incorporation. Each Corporate
Guarantor has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Offering Memorandum and to execute, deliver and perform its obligations
under the Purchase Agreement, the Indenture, its Guarantee, the Collateral
Documents and the First Lien Consent.

(iii) Each LLC Guarantor is a limited liability company validly existing and in
good standing under the laws of the state of its formation. Each LLC Guarantor
has limited liability company power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Offering Memorandum and to execute, deliver and perform its obligations
under the Purchase Agreement, the Indenture, its Guarantee, the Collateral
Documents and the First Lien Consent.

(iv) The Purchase Agreement has been duly authorized, executed and delivered by
the Company and each Covered Guarantor.

(v) The Notes have been duly authorized by the Company. When the Notes are duly
executed by authorized officers of the Company and authenticated by the Trustee,
all in accordance with the Indenture, and delivered to and paid for by the
Initial Purchasers in accordance with the Purchase Agreement, the Notes will be
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, and will be entitled to the benefits of the
Indenture.

(vi) The Guarantee by each Covered Guarantor has been duly authorized by each
Covered Guarantor. When the Notes are duly executed by authorized officers of
the Company and authenticated by the Trustee, all in accordance with the
Indenture, and delivered to and paid for by the Initial Purchasers in accordance
with the Purchase Agreement, the Guarantee by each Guarantor will be the valid
and binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms.



--------------------------------------------------------------------------------

(vii) No consent, approval, authorization or other order of any federal
regulatory body, federal administrative agency or other federal governmental
body of the United States of America or any state regulatory body, state
administrative agency or other state governmental body of the State of Illinois,
the State of Texas or the State of New York is required under Applicable Laws
for the execution and delivery by the Company or any Covered Guarantor of the
Purchase Agreement, the Fourth Supplemental Indenture, the Designation or the
First Lien Consent, as applicable, and the issuance and sale of the Securities
to the Initial Purchasers as contemplated by the Purchase Agreement or the
performance by the Company, Vistra Intermediate and each Covered Guarantor of
their obligations under the Collateral Documents to which they are a party,
except those filings required to perfect the lien provided for in any Note
Security Document (as defined in the Indenture).

(viii) The execution and delivery by the Company of the Designation, by the
Company, Vistra Intermediate and the Covered Guarantors of the First Lien
Consent, and by the Company and each Covered Guarantor of the Purchase Agreement
and the Fourth Supplemental Indenture, and the issuance and sale of the
Securities to the Initial Purchasers pursuant to the Purchase Agreement and the
performance by the Company, Vistra Intermediate and each Covered Guarantor of
their obligations under the Collateral Documents to which they are a party, do
not (a) violate the certificate of incorporation or by-laws of the Company,
Vistra Intermediate or any Corporate Guarantor or the certificate of formation
or limited liability company agreement of any LLC Guarantor, (b) result in any
breach of, or constitute a default under, any of the agreements or instruments
listed on Schedule IV hereto or (c) result in a violation by the Company, Vistra
Intermediate or any Covered Guarantor of any of the terms and provisions of any
Applicable Laws.

(ix) The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the caption “Description of Notes,” to the extent that such
statements purport to describe certain provisions of the Indenture or the
Securities, accurately describe such provisions in all material respects.

(x) The Indenture has been duly authorized, executed and delivered by the
Company and each Covered Guarantor. The Designation has been duly authorized,
executed and delivered by the Company. Each of the Collateral Trust Agreement,
the Pledge Agreement, the Security Agreement and the First Lien Consent have
been duly authorized, executed and delivered by the Company, Vistra Intermediate
and each Covered Guarantor. The Indenture and each of the Collateral Documents
to which the Company, Vistra Intermediate or any Covered Guarantor is a party
constitute a valid and binding agreement of the Company and each such Covered
Guarantor, as applicable, enforceable against the Company and each such Covered
Guarantor, as applicable, in accordance with its terms.

(xi) Assuming (A) the accuracy and performance of, and compliance with, the
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers set forth in the Purchase Agreement and (B) the accuracy
and performance of, and compliance with, the representations, warranties and
agreements of each of the persons to whom the Initial Purchasers initially
offer, resell or otherwise transfer the Securities as set forth in the Offering
Memorandum under the caption “Notice to Investors,” it is not



--------------------------------------------------------------------------------

necessary, in connection with the sale of the Securities to the Initial
Purchasers under the Purchase Agreement or in connection with the initial resale
of the Securities by the Initial Purchasers, in each case in the manner
contemplated by the Purchase Agreement and the Offering Memorandum, to register
the Securities under the 1933 Act or to qualify the Indenture under the 1939
Act, it being understood that we express no opinion as to any subsequent resale
or other transfer of any Securities.

(xii) The statements in the Annual Report on Form 10-K for the fiscal year ended
December 31, 2018, filed by Vistra Energy Corporation with the Securities and
Exchange Commission on February 28, 2019, to the extent that such statements
purport to describe matters of United States federal environmental law,
accurately describe such matters in all material respects.

(xiii) The Company and each Applicable Guarantor is not and, after giving effect
to the offering and sale of the Notes and the application of the proceeds
thereof as described in the Offering Memorandum, will not be required to be
registered as an “investment company” as defined in the 1940 Act.

(xiv) The provisions of the Security Agreement are effective to create in favor
of the Collateral Trustee for the benefit of the Secured Parties (as defined in
the Security Agreement) a valid security interest in the Company’s and each
Guarantor’s rights in the Article 9 Security Agreement Collateral as security
for the Obligations (as defined in the Indenture) in respect of the Notes and
the Guarantees.

(xv) The provisions of the Pledge Agreement are effective to create in favor of
the Collateral Trustee for the benefit of the Secured Parties (as defined in the
Pledge Agreement) a valid security interest in the Company’s and each
Guarantor’s rights in the Article 9 Pledge Agreement Collateral as security for
the Obligations (as defined in the Indenture) in respect of the Notes and the
Guarantees.

(xvi) Assuming that the Delaware Financing Statements have not been assigned,
released, terminated or modified since the date of the applicable UCC Search
Report, the filing of the Delaware Financing Statements in the Delaware Filing
Office is effective to perfect the Collateral Trustee’s security interest in the
Article 9 Collateral of the Delaware Opinion Parties to the extent a security
interest therein can be perfected by the filing of financing statements in the
Delaware Filing Office under the DE-UCC.

(xvii) Assuming that the Illinois Financing Statements have not been assigned,
released, terminated or modified since the date of the applicable UCC Search
Report, the filing of the Illinois Financing Statements in the Illinois Filing
Office is effective to perfect the Collateral Trustee’s security interest in the
Article 9 Collateral of the Illinois Opinion Parties to the extent a security
interest therein can be perfected by the filing of financing statements in the
Illinois Filing Office under the IL-UCC.

(xviii) Assuming that the Texas Financing Statements have not been assigned,
released, terminated or modified since the date of the applicable UCC Search
Report, the filing of the Texas Financing Statements in the Texas Filing Office
is effective to perfect the Collateral Trustee’s security interest in the
Article 9 Collateral of the Texas Opinion Parties to the extent a security
interest therein can be perfected by the filing of financing statements in the
Texas Filing Office under the TX-UCC.



--------------------------------------------------------------------------------

EXHIBIT A-2

OPINION OF

VINSON & ELKINS LLP

Based on such facts and subject to the qualifications, assumptions and
limitations set forth herein and in the Preliminary Memorandum and Final
Memorandum, we hereby confirm that the statements in the Preliminary Memorandum
and Final Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as such statements purport to constitute summaries of
United States federal income tax law and regulations or legal conclusions with
respect thereto, have been reviewed by us and are accurate in all material
respects.



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF VISTRA OPERATIONS COMPANY LLC

GENERAL COUNSEL

Based on and subject to the foregoing and the other limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that the
Company has an authorized capitalization as set forth in the Preliminary
Offering Memorandum and the Offering Memorandum under the heading
“Capitalization” and all of the outstanding shares of capital stock or other
equity interests of each Guarantor have been duly and validly authorized and
issued, and, in the case of capital stock, are fully paid and non-assessable. I
am also of the opinion that there is no pending or, to my knowledge, threatened
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property that is not adequately disclosed in the
Preliminary Offering Memorandum and Offering Memorandum, except in each case for
such proceedings that, if the subject of an unfavorable decision, ruling or
finding would not singly or in the aggregate, have a Material Adverse Effect as
such term is defined in the Purchase Agreement.



--------------------------------------------------------------------------------

EXHIBIT C-1

OPINION FROM MASSACHUSETTS/PENNSYLVANIA COUNSEL

Based upon the foregoing, and subject to the assumptions, limitations and
qualifications stated herein, it is our opinion that:

1. Each of NEPCO and NPC is a corporation validly existing and, as of the date
of the Subsistence Certificate referenced on Schedule I hereto, subsisting under
the laws of the Commonwealth of Pennsylvania. Each of NEPCO and NPC has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Disclosure Package and the Offering
Memorandum and to execute, deliver and perform its obligations under the
Purchase Agreement, the Indenture, the Collateral Trust Agreement, the Security
Agreement, the Pledge Agreement, the First Lien Consent and its Guarantee.

2. Masspower is a limited liability company validly existing and, as of the date
of the Good Standing Certificate referenced on Schedule I hereto, in good
standing under the laws of the Commonwealth of Massachusetts. Masspower has the
limited liability company power and authority to own, lease and operate its
properties and to conduct its business as described in the Disclosure Package
and the Offering Memorandum and to execute, deliver and perform its obligations
under the Purchase Agreement, the Indenture, the Collateral Trust Agreement, the
Security Agreement, the Pledge Agreement, the First Lien Consent and its
Guarantee.

3. Each of the Purchase Agreement, the Indenture, the Collateral Trust
Agreement, the Security Agreement, the Pledge Agreement and the First Lien
Consent has been duly authorized, executed and delivered by each Specified
Guarantor and is a valid and binding agreement of each Specified Guarantor.

4. The Guarantee by each Specified Guarantor has been duly authorized, executed
and delivered by each Specified Guarantor.

5. No consent, approval, authorization or other order of any federal regulatory
body, federal administrative agency or other federal governmental body of the
United States of America or any state regulatory body, state administrative
agency or other state governmental body of the Commonwealth of Pennsylvania, is
required for the execution and delivery by the Pennsylvania Guarantors of the
Purchase Agreement, the Indenture, the Collateral Trust Agreement, the Security
Agreement, the Pledge Agreement and the First Lien Consent, and the issuance and
sale of the Guarantees by the Pennsylvania Guarantors to the Initial Purchasers,
all as contemplated by the Purchase Agreement.

6. The execution and delivery by each Specified Guarantor of the Purchase
Agreement, the Indenture, [the Collateral Trust Agreement,] the Security
Agreement, the Pledge Agreement and the First Lien Consent, and the issuance and
sale of the Securities to the Initial Purchasers pursuant to the Purchase
Agreement, do not (a) violate the certificate of incorporation or by-laws of
either NEPCO or NPC or the certificate of formation or limited liability company
agreement of Masspower, or (b) result in a violation by any Specified Guarantor
of any Applicable Laws.



--------------------------------------------------------------------------------

7. Assuming that the PA Financing Statements and the MA Financing Statement have
not been released, terminated or modified since the date of the applicable UCC
Search Report, the security interest granted in the Article 9 Collateral
pursuant to the provisions of the Security Agreement and the Pledge Agreement in
favor of the Collateral Trustee set forth therein is perfected to the extent a
security interest in the Article 9 Collateral may be perfected by the filing of
a financing statement in the applicable Filing Office under Article 9 of the PA
UCC or Article 9 of the MA UCC, as applicable.



--------------------------------------------------------------------------------

EXHIBIT C-2

OPINION FROM OHIO COUNSEL

Based on the foregoing, we advise you as follows:

1. The Ohio Guarantor is a limited liability company under the Ohio Limited
Liability Companies Act with limited liability company power and authority to
own, lease and operate its properties and to conduct its business as described
in the Disclosure Package and the Offering Memorandum and to enter into the
Opinion Documents to which it is a party and perform its obligations thereunder.

2. The Ohio Guarantor has duly authorized the execution and delivery of the
Opinion Documents to which it is a party and the performance of its obligations
thereunder.

3. Each of the Opinion Documents has been duly executed and delivered by the
Ohio Guarantor, to the extent it is a party thereto.

4. The execution and delivery by the Ohio Guarantor of each of the Opinion
Documents to which it is party do not (a) violate the Governing Documents of the
Ohio Guarantor and (b) result in a violation by the Ohio Guarantor of any
Applicable Laws.

5. No consent, approval, license or exemption by, or order or authorization of,
or filing, recording or registration with any federal regulatory body, federal
administrative agency or other federal governmental body of the United States of
America or any state regulatory body, state administrative agency or other state
governmental body of the State of Ohio is required to be obtained or made under
Applicable Laws by the Ohio Guarantor for the execution and delivery by the Ohio
Guarantor of the Opinion Documents to which it is party, in each case in the
manner set forth and subject to the terms and conditions in the Purchase
Agreement, the Indenture and the Offering Memorandum, except as may be required
under federal or state securities or “blue sky” laws in connection with the
granting of the Guarantees (with respect to such federal or state securities or
“blue sky” laws, as to which we render no opinion).

6. The security interest in favor of the Collateral Trustee for the benefit of
the holders of the Securities in the Ohio Guarantor’s rights in the UCC
Collateral described in the Financing Statement is currently perfected by virtue
of the filing of the Financing Statement in the Filing Office to the extent a
security interest in such UCC Collateral can be perfected under the OHUCC by the
filing of a financing statement in the Filing Office.



--------------------------------------------------------------------------------

EXHIBIT C-3

OPINION FROM VIRGINIA COUNSEL

Based upon the foregoing and subject to the qualifications, assumptions,
limitations and exceptions set forth herein, we are of the opinion that:

1. The Virginia Guarantor is a limited liability company validly existing under
the laws of the Commonwealth of Virginia with limited liability company power
and authority necessary to own, lease and operate its properties and conduct its
business as described in each of the Disclosure Package and the Final
Memorandum.

2. The Virginia Guarantor has all requisite limited liability company power and
authority to execute, deliver and perform its obligations under the Purchase
Agreement, the Indenture, the Guarantees, the Collateral Documents and the
Secured Party Consent, as applicable.

3. The Purchase Agreement, the Indenture, the Guarantees, the Collateral
Documents and the Secured Party Consent have been duly authorized, executed and
delivered, as applicable, by the Virginia Guarantor.

4. None of the offering, issuance and sale of the Guarantees by the Virginia
Guarantor, the consummation of the transactions contemplated in the Purchase
Agreement, the Indenture, the Guarantees, the Collateral Documents and the
Secured Party Consent by the Virginia Guarantor or the execution and delivery of
the Purchase Agreement, the Indenture, the Guarantees, the Collateral Documents
and the Secured Party Consent, as applicable, by the Virginia Guarantor will
violate (a) the Articles of Organization or the Operating Agreement, (b) any
applicable laws of the Commonwealth of Virginia or (c) any order or decree,
known to us to be applicable to the Virginia Guarantor, of any court or any
governmental agency or body of the Commonwealth of Virginia.

5. No consent, approval, authorization or other action by, or filing with, any
governmental agency or body of the Commonwealth of Virginia or, to our
knowledge, any court thereof, is required under any applicable laws of the
Commonwealth of Virginia to be obtained or made by the Virginia Guarantor as of
the date hereof for (a) the execution and delivery by the Virginia Guarantor of
the Purchase Agreement, the Indenture, the Guarantees, the Collateral Documents
and the Secured Party Consent, as applicable, or (b) the consummation by the
Virginia Guarantor of the transactions contemplated by the Purchase Agreement,
the Indenture, the Guarantees, the Collateral Documents or the Secured Party
Consent.

6. Upon delivery of the security certificates (as defined in § 8-102(a)(16) of
the NY UCC) representing the portion of the Collateral (as defined in the Pledge
Agreement) consisting of certificated securities (the “Possessory Collateral”)
to the Collateral Trustee in the State of New York, effectively endorsed to the
Collateral Trustee, or in blank, the Collateral Trustee has a perfected security
interest in such Possessory Collateral.



--------------------------------------------------------------------------------

7. Upon the filing of the Financing Statement in the UCC records of the SCC (the
“Filing Office”), the Collateral Trustee has a perfected security interest in
the UCC Collateral to the extent that a security interest therein may be
perfected by the filing of a financing statement in the Filing Office (the
“Filing Collateral”).